Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "90" and "91" have both been used to designate the push portion and the leg portion at least on page 15, lines 4-20. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Reference characters "90" and "91" have both been used to designate the push portion and the leg portion at least on page 15, lines 4-20. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawabata JP2010125602. Kawabata discloses: A cosmetic tool comprising:
an exterior portion (10) which accommodates a rod-shaped cosmetic product (14) and has an exit provided in one side (10a) and one or more through holes (at 10e and adjacent 28a);
a cover portion (16) provided to be adjacent to the exit and having an openable (as shown in figure 2a) or closable (as shown in figure 2b) structure;
a button portion (28a) provided on the other side of the exterior portion and including a stopper (28c) exposed outward through the through hole (10e);
a pressurizing portion (12, 12A) located inside the exterior portion and provided to be movable
toward the exit by pressurizing of the button portion (28a, 28A2);
an opening or closing portion (20) configured to open the cover portion (16) due to pressurizing of the button portion;
a piston portion (12a) configured to push the cosmetic product; and
a push portion comprising a plurality of spreading leg portions (12e3) formed on one side and
configured so that the leg portions spread open and the piston portion is pushed toward the exit when being moved toward the exit by the pressurizing portion (12, 12A).
Regarding claim 2, Kawabata discloses an elastic member 30.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach a cosmetic tool with the specific structure of an exterior portion for accommodating a rod-shaped cosmetic product with one or more through holes, an openable or closable cover portion provided to be adjacent an exit, a button portion provided on the other side of the exterior portion and including a stopper exposed outward through the through hole, a pressurizing portion located inside the exterior portion, an opening or closing portion configured to open the cover portion due to pressurizing of the button portion, a piston portion configured to push the cosmetic product; and a push portion comprising a plurality of spreading leg portions formed on one side and configured so that the leg portions spread open and the piston portion is pushed toward the exit when being moved toward the exit by the pressurizing portion as claimed wherein the tool is further provided with a cylinder with the piston moving inside the cylinder and two elastic members for pushing the pressurizing portion and the opening or closing portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan, Yasumi, Gueret and Tani teach other dispensers of rod shaped cosmetics which are pushed by pistons. Kirita JP 07231812 teaches another dispenser of a rod shaped cosmetic which is pushed by a piston that includes a plurality of spreading leg portions 39.  Shimada JP 04019198 teaches another dispenser of a rod shaped cosmetic which is pushed by a piston that includes a push button 3 and a cylinder 1d.  However, neither Kirita nor Shimada disclose an openable or closable cover portion which is used with an opening or closing portion configured to open the cover portion due to pressurizing of the button portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754